FILED
                            NOT FOR PUBLICATION                             APR 12 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT




BOGHOS OHANNES JANSEZIAN, )                   No. 05-73695
                             )
     Petitioner,             )                Agency No. A075-771-825
                             )
     v.                      )                MEMORANDUM *
                             )
ERIC H. HOLDER Jr., Attorney )
General,                     )
                             )
     Respondent.             )
                             )

                         Petition to Review an Order of the
                          Board of Immigration Appeals

                             Submitted April 5, 2010 **
                               Pasadena, California

Before:      FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.

      Boghos Ohannes Jansezian, a native and citizen of Lebanon, petitions for




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
review of the Board of Immigration Appeals’ denial of his application for asylum,1

withholding of removal,2 and Convention Against Torture (CAT) relief.3 We deny

the petition in part and dismiss it in part.

       The BIA’s determination that an alien is not eligible for asylum must be

upheld if “‘supported by reasonable, substantial, and probative evidence on the

record considered as a whole.’” INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.

Ct. 812, 815, 117 L. Ed. 2d 38 (1992). “It can be reversed only if the evidence

presented . . . was such that a reasonable factfinder would have to conclude that the

requisite fear of persecution existed.” Id.; see also Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003). When an alien seeks to overturn the BIA’s adverse

determination, “he must show that the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear of persecution.”

Elias-Zacarias, 502 U.S. at 483–84, 112 S. Ct. at 817. The same standard applies

to credibility determinations. See Lanza v. Ashcroft, 389 F.3d 917, 933 (9th Cir.

2004); Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003). However,


       1
           8 U.S.C. § 1158.
       2
           8 U.S.C. § 1231(b)(3).
       3
      United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, Dec. 10, 1984, Treaty Doc. No. 100–200,
1465 U.N.T.S. 85, implemented at 8 C.F.R. § 1208.18.

                                               2
when a determination is based upon credibility, “‘a specific, cogent reason’” for

disbelieving the alien must be offered. Guo v. Ashcroft, 361 F.3d 1194, 1199 (9th

Cir. 2004).

      We have reviewed the record and are satisfied that the BIA’s decision was

supported by substantial evidence.4 The IJ determined that Jansezian lacked

credibility for a number of reasons. Among them were reasons that went to the

very heart of Jansezian’s claim for asylum. See Li v. Ashcroft, 378 F.3d 959, 964

(9th Cir. 2004). For example: (a) His claim hinged on two allegedly serious

incidents, but there was inconsistency about whether there were two harmful

events or only one (in fact, the declaration filed with his asylum petition listed only

one, and his mother and sister, who were percipient witnesses in Lebanon,

indicated that there was only one, but he later asserted there were two);5 and (b) He

claimed that after the last event his family was contacted by officers and required

to pay a substantial bribe to hide his homosexuality from the neighbors, but he


      4
       Because the BIA used the streamlining procedure and adopted the
immigration judge’s (IJ) decision as its own, we review the IJ’s decision. See
Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009). Of course, the streamlining
procedure does not violate due process. See Falcon Carriche v. Ashcroft, 350 F.3d
845, 849–52 (9th Cir. 2003).
      5
      Omission of serious central incidents undermines credibility. See Kin v.
Holder, 595 F.3d 1050, 1056–57 (9th Cir. 2010); Alvarez-Santos, 332 F.3d at
1254.

                                           3
testified to a different set of facts — a bribe paid at the police station to obtain his

release on bail — and also indicated that the neighbors had known about his sexual

preference for a very long time. One major inconsistency is sufficient to sustain a

lack of credibility finding. See Li, 378 F.3d at 960, 964. Thus, Jansezian failed to

show past persecution or that he had a well-founded fear of future persecution that

was “both subjectively genuine and objectively reasonable”;6 he did not establish

his eligibility for asylum.

      Because Jansezian did not meet his burden regarding asylum, he necessarily

failed to establish eligibility for withholding of deportation.7 See Ghaly v. INS, 58
F.3d 1425, 1429 (9th Cir. 1995).

      We have not overlooked Jansezian’s claim that the IJ violated due process

because he intimidated the witnesses. However, our review of the record indicates

that nothing the IJ did rises “to the level of a due process violation.” Melkonian v.

Ashcroft, 320 F.3d 1061, 1072 (9th Cir. 2003).

      Petition DENIED in part, and DISMISSED in part.



       6
           Fisher v. INS, 79 F.3d 955, 960 (9th Cir. 1996) (en banc).
      7
        On appeal, Jansezian asserts that he is entitled to CAT relief. However, he
did not raise a CAT issue before the BIA. Thus, we lack jurisdiction over the
claim. See Zara v. Ashcroft, 383 F.3d 927, 930–31 (9th Cir. 2004). We dismiss
the petition as far as that issue is concerned.

                                             4